Judgment reversed and a new trial ordered, with costs to the appellant to abide the event, unless the plaintiff stipulates to reduce the judgment as entered to the sum of $10,220.75, in which event the judgment as so modified is affirmed, without costs. No opinion. Present — Martin, P. J., Glennon, Dore, Cohn and Callahan, JJ.; Martin, P. J., dissents and votes to reverse and grant a new trial on the ground that the verdict is against the overwhelming weight of the credible evidence. Settle order on notice.